Citation Nr: 0430398	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for muscle and joint pain, 
to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on had duty from May 12, 1980 to August 
16, 1980.  He has also been a Member of the West Virginia 
National Guard from December 1990 to June 2001.  He was 
called to active duty in December 1990 until May 1991, with a 
tour in Southwest Asia from January to May 1991.  He is 
service connected for posttraumatic stress disorder, rated 50 
percent disabling.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records show that the veteran was treated for 
a twisted ankle in 1992.  He was later treated in 1997 on 
several occasions for left shoulder complaints diagnosed as 
sprain or bursitis.  Post service VA treatment records show 
the veteran was treated for complaints of pain in the 
shoulders, wrists, hands, hips, knees, ankles, neck and back.  
These records contain diagnoses of musculoskeletal strain of 
the low back and degenerative joint disease of the cervical 
spine, shoulders and left hip.  

It is not readily apparent whether the veteran has muscle and 
joint pain due to diagnosed disorders or an undiagnosed 
illness (that is, objective indication of a chronic 
disability resulting from an illness or combinations of 
illnesses manifested by one or more signs or symptoms which 
became manifest to a degree of 10 percent or more either 
during or after active service in the Persian Gulf War and 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis).  The record indicates that VA has not 
afforded the veteran appropriate examination with medical 
opinion rendered as to whether he currently has a chronic 
disability manifested by muscle and joint pain and, if so, 
its etiology.  Thus, the current record is inadequate to 
render a fully informed decision on the issue without the 
benefit of medical expertise.  

Additionally, while it is noted that there is some indication 
of diagnoses pathology in service and thereafter, it is 
unclear whether the appellant was on active duty or inactive 
duty for training during some of these times.  To the extent 
he has specific pathology, such as the bursitis for instance, 
that he believes was due to incident or occurrence of active 
or inactive duty for training, he should highlight those 
particular periods.  He should submit orders concerning the 
nature of the duty if he has them, or should assist the RO in 
obtaining verification of particular periods of training.  
This notice can be spelled out as part of the letter 
described in paragraph 1 below.

The Board finds that it is necessary to obtain a detailed 
medical examination, which addresses the etiology of the 
veteran's muscle and joint pain to include associated 
symptoms due to an undiagnosed illness.  Therefore, a remand 
to the RO for further evidentiary development is required in 
order to fulfill the statutory duty to assist.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.  
Specifically, he should be told to submit 
any and all evidence that he has on this 
issue.  The veteran is also notified 
herein, and should be notified in the 
letter, that if there is an incident of 
trauma or other occurrence on active or 
inactive duty for training, as a Member 
of the Reserve that he associates with 
specific joint pain or diagnosis, he 
should specifically state.  He should 
then provide orders indicating the type 
of training he was undergoing, or should 
assist the RO in obtaining verification 
of any training that was ongoing.  If no 
such periods are noted, it will be taken 
to mean that specific periods of 
training, beyond what is currently in the 
record, need not be verified.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination to ascertain the nature and 
etiology of any muscle and joint pain, 
which may be present.  Prior to the 
examination, the claims folders must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report.  All findings should be reported 
in detail.  The purpose of this 
examination should be to identify all 
signs of muscle and joint pain, which the 
veteran claims to experience on a chronic 
basis as a result of his Persian Gulf War 
service or other reserve duty.  A 
complete history, which includes the time 
of initial onset and the frequency and 
duration of the muscle/joint pain, should 
be elicited from the veteran.  

After reviewing the claims file and 
examining the veteran, the examiner 
should expressly state an opinion as to 
whether the veteran's muscle/joint pain 
is attributable to a known clinical 
diagnosis.  If so, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed musculoskeletal disorder had 
its onset during the veteran's military 
service or training periods.  For muscle 
or joint pain, which is not attributable 
to a known diagnosis, the findings should 
reflect all objective indications of 
chronic disability, as defined under 38 
C.F.R. § 3.317(a)(2).  Finally, the 
examiner should express his or her 
opinion as to whether the veteran's 
muscle/joint pain, is "chronic" (i.e. 
as having existed for six months or more 
or as having resulted in intermittent 
episodes of improvement and worsening 
over a six-month period).  The examiner 
should clearly outline the rationale for 
any opinion expressed.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an SSOC and allow them a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




